﻿Sir, I hail, salute and congratulate you on your assumption of the presidency of the thirty-ninth session of the General Assembly. You bring to this high position a wealth of experience and personal qualifications that should serve you well in the performance of your duties. Africa is proud of you as its son and wishes you success as you preside over the deliberations of this lofty body. You can rest assured of the fullest cooperation and support of my delegation.
224.	I also wish to express our appreciation to your predecessor, Mr. Jorge Illueca, who ably conducted the affairs of the Assembly during the past year. He will be remembered as decisive and fair.
225.	The Secretary-General deserves commendation for his efforts in the search for international peace and understanding. We know that under his authority, the Organization will continue to strive for the maintenance of peace and will endeavour to achieve social and economic stability for mankind,
226.	We welcome the admission of Brunei Darussalam to membership of the United Nations. This act was a significant step in the affirmation of the role of the United Nations and the principle of universality. We are confident that Brunei Damssalam will make every effort to promote the goals of the Organization and join in the struggle for the total elimination of the remaining pockets of colonialism.
227.	During the Assembly's thirty-eighth session, my Head of State, Samuel K. Doe, made a comprehensive report to this body on the progress towards a return to civilian government in Liberia. At that time he informed delegations that a national constitution commission had completed a draft constitution which had been turned over to a constituent Advisory Assembly comprising representatives from each of the political subdivisions of the country for review and recommendations to the People's Redemption Council. A revised draft constitution, which was presented to the People's Redemption Council by the constituent Advisory Assembly was subsequently accepted and thereafter presented to the people of Liberia in a referendum. The Liberian people voted overwhelmingly for acceptance of the draft constitution.
228.	Today, with the Assembly's kind indulgence, I shall update that report. The People's Redemption Council has been dissolved and replaced by a National Interim Assembly, comprising representatives from all the political subdivisions of the country, to guide the transition process. The ban on politics has been lifted, making possible the formation of political parties. So far, 11 political groupings have been announced. It is with such encouraging progress that the Government and the people of Liberia look forward to a peaceful transition to civilian rule.
229.	As we continue on this path, we are mindful that the transition to civilian government is fraught with difficulties but filled with challenges. We firmly believe that the ultimate success of this process will rest primarily upon the intentions and the resolve of the Liberian people and the goodwill and understanding of the international community. We therefore use this opportunity to call upon friendly Governments and all who are gathered here today to identify with us and lend your fullest support to these endeavours.
230.	The United Nations is increasingly experiencing many difficulties and a pervasive sense of frustration. The high hopes with which the Organization began its existence in 1945 continue to dwindle considerably. The search for peace has been marked by blurred achievements. Apart from the development of permanent institutions exclusively devoted to peace, and a general acceptance, even if one that is not fully applied, of principles such as the equality of States and human rights—including the right of self- determination, the right to work, the right to education and to self-fulfilment and the right to an equal share in the world's limited resources, as well as the right to full participation in the decision-making processes of international relations—peace has neither been assured nor freely maintained.
231.	If there is a constant danger of war in the midst of the universal desire for peace, it is perhaps because we are not all equally committed to peace. There are some of us who pay lip-service to its pursuit. If the United Nations is to be an effective instrument, Member States must be not only peace- preachers but also peace-seekers and peace-keepers and must redouble their efforts to carry out the noble ideals and principles for which the Organization stands. If international peace and security are to prevail, we must be totally committed to it and defend it at all times and not only at the hour of expediency or maximum danger.
232.	We believe, moreover, that the Charter of the United Nations contains all the principles and precepts needed to assure peace and guarantee security. If, however, we have failed to secure peace it is not that the Charter is weak or inadequate or that some of its provisions are outmoded, as some would claim; it is only that we cannot summon the moral courage and political will to subordinate our own interest to the common interest of all, in accordance with the Charter.
233.	No other issue or policy in world affairs in the last three decades has caused so much disgust, bitterness, hostility and strife as the South African Government's policy of apartheid. The entire world continues to voice condemnation and to heap scorn on this strange and diabolical policy—without a dent being made in the armour of its practitioner.
234.	This year the international community has witnessed an upsurge in the policy of apartheid in one of its cruellest forms and in the guise of reform or superficial change in the bogus elections conducted last August by South Africa to vote on a new constitution which would further divide the population and entrench apartheid, making its implementation more efficient. Liberia was pleased that those elections were boycotted, as was only right, by an overwhelming majority of the people of South Africa and that, prior to the election, the Security Council, on 17 August 1984, declared both the new constitution and the elections null and void.
235.	How can a nation which professes Christianity preside with seeming delight over the systematic separation of races through legislative enactments aimed at the physical uprooting and displacement of the African majority? South Africa is infested and misled by cruel and unkind men who belong to the past, who appear not to worry about potential enemies, who seem to have no desire for allies and who have no real friends.
236.	How can we, as a collective entity, members of the world community, continue to permit the majority of the people of that land to be victims of tyranny and oppression, of exploitation and degradation, of poverty and hatred? What, I ask, does our moral conscience tell the United Nations we should do now on their behalf? What do we make of the proliferation of resolutions on the policies of apartheid of the South African Government and the decisions of the United Nations which the racist regime continues to defy and ignore? How much longer can we afford to listen sympathetically to complaints made to the Organization by neighbouring African countries and by the South African majority against South Africa while at the same time ignoring their plea for effective action?
237.	Liberia, for its part, remains firm in its total rejection of apartheid and of the racist regime which practises it. We believe that comprehensive mandatory sanctions under Chapter VII of the Charter of the United Nations are the only effective weapon against apartheid. Individual and collective efforts in the United Nations and elsewhere must be encouraged and sustained for the imposition of sanctions against the Pretoria regime until that bastion of racism crumbles.
238.	South Africa's apartheid system, its destabilization policies and economic blackmail are danger signals to the people of that region. Namibia has been virtually transformed into an apartheid inferno and a base for South Africa's aggressive attacks against neighbouring countries. South Africa's colonial and illegal occupation of Namibia is being increasingly consolidated, with utter disregard for the resolutions and decisions of the United Nations. 
239.	My delegation considers the question of Namibia a priority item. More than six years ago, Security Council resolution 43S (1978) was adopted, calling for free and fair elections in Namibia under United Nations supervision and control; yet the settlement plan for Namibia's independence has not been implemented. In the meantime, the South African racist regime continues to intensify its militarization of the Territory and to subject the Namibians to the crudest form of human humiliation and degradation, in defiance of United Nations resolutions and decisions.
240.	The untiring efforts of the Secretary-General and the exemplary manner in which he has carried out his mandate on the question of Namibia deserve our commendation, We note in his report on the question of Namibia that, notwithstanding all the progress made in the negotiations this year, the United Nations has not yet been able to proceed, for reasons which are well known. Indeed, the reasons have to do with extraneous issues that were not introduced at the time of the adoption of resolution 435 (1978) but have subsequently received international attention and been rejected. Liberia, for its part, finds it difficult to accept the concept of parallelism, which links the independence of Namibia to the withdrawal of troops from Angola.
241.	It seems clear that the United Nations needs most urgently a new set of commitments and a collective resolve to end South Africa's intransigence and the sufferings of the Namibian people.
242.	Liberia has pledged to encourage the efforts undertaken by the front-line and other well-meaning States to make Namibia's independence a reality and to bring about relaxation of tension and peace and Security in southern Africa. While we are grateful to Western contact groups for spearheading Security Council resolution 435 (1978), we are of the view that the question of Namibia should be resolved within the framework of the United Nations. However, Member States that have leverage over South Africa should not be discouraged or prevented from using their good offices to bring about stability and the Organization's objective in that region. We urge the international community to continue the financial and moral support to Namibia, SWAPO and the front-line States as well as the Nationhood Programme for Namibia, the United Nations Fund for Namibia and the United Nations Institute for Namibia, at Lusaka.
244.	As though colonialism, institutionalized racism, the misery of outright deprivation and scarce resources were not enough evils to reckon with, the refugee situation and food crisis have added new dimensions to Africa's intractable problems.
245.	Four million refugees, the largest in any one area in the world, are scattered all over the continent and, worst of all, are dependent on countries whose economies can hardly sustain their own citizens.
246.	The Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984, must be supplemented by worldwide concerted efforts to alleviate the plight of Africa's refugees. This group of unfortunate people must be provided the means of developing their abilities and skills to be able to earn a livelihood and to contribute to the communities in which they live. We, on the continent, must do as much as lies in our power to eliminate some of the causes of this problem, for we know that this situation has not always been the result of natural phenomena. At the same time, we must intensify and redouble our efforts to assist our uprooted brothers and sisters in easing their endless miseries and sufferings and helping them to regain their confidence and normalize their lives.
247.	Hunger, prolonged drought and desertification pose serious threats to the social and political fibre of our continent. According to FAO, 100 million Africans will suffer from severe hunger and malnutrition due to food deficits this year, and FAO has appealed for emergency food assistance without delay, assistance which is necessary if massive starvation, malnutrition and the loss of thousands of human lives are to be avoided. We commend FAO for the efforts being made to bring this unfortunate situation under control and we hope the assistance needed will be forthcoming from the international community.
248.	Liberia's resumption of diplomatic relations with the State of Israel has not altered its Middle East policy. We continue to believe in, and will give support to, a just and lasting peace which cannot be achieved in the Middle East without: first, the due recognition of the inalienable rights of the Palestinian people, including their right to a State of their own; secondly, the complete withdrawal of all foreign forces from all Arab lands; and thirdly, the right of all States in the region, including Israel, to live freely within secure and internationally recognised boundaries, with the fullest respect for their territorial integrity and sovereignty.
249.	The Government of Liberia also believes that peace in the Middle East cannot come through a policy of isolation of one of the major parties to the conflict. We believe also that it is through the language of exchange of views among all the peoples of the region that the path to peace and understanding lies. Peace will continue to elude us if we are not prepared to accept that all the States in the region lave the right to live freely within secured and internationally recognized boundaries.
250.	The tragic story of Lebanon is one of continued sufferings, destruction and war. It is a situation that remains unstable, fragile and explosive. The international community should go on record again in urging the withdrawal of all foreign forces from Lebanon as well as stress the due recognition of and respect for the territorial integrity and sovereignty of that country.
251.	The prolongation of the Iran-Iraq conflict, a conflict between two Muslim neighbours, can only add to the fragility of the area. Liberian ships and those of other countries have been arbitrarily attacked and damage done to life and property with impunity. We believe that the Security Council should again intervene in this long-standing conflict before it takes on unmanageable proportions.
252.	The Central American region has witnessed unrest and violence for some time now and on an increasing scale.
253.	The Government of Liberia has always adhered to, and will continue to adhere to, the principle of the peaceful settlement of disputes. While there are still wide differences between the Government of Argentina and the Government of the United Kingdom on the question of the Falkland
Islands, we urge the continuation of meaningful negotiations for the peaceful solution of that dispute.
254.	Another perennial issue which continues to evade the collective resolve of the United Nations is the question of Korea. My Government has always stressed the need for the resumption of direct negotiations between the South and the North. Such talks, we believe, are likely to resolve enmity and distrust and promote reconciliation and reunification between the two sides. It is therefore our hope that both sides will bury the hatchet, as it were, and sincerely resume talks aimed at the achievement of those important objectives.
255.	As is generally conceded, the arms race consumes a disproportionate share of the scarce resources of our planet and continues to do so at an ever-increasing rate. It utilizes much of our finest scientific talent in sterile and destructive pursuits.
256.	Despite the danger and waste of the arms race, the States of the world have continued to stockpile armaments at an alarming rate, a clear indication that no State is prepared to disarm if it feels its security is not guaranteed. Each year, the two nuclear Powers seem to produce new weapons which are more efficient in deadliness and which, when adopted by their armed forces, immediately require a matching effort by the other side.
257.	While we advocate a halt to the arms race, we equally stress the urgent need for an answer to the security question, thereby removing the need for the constant increase in military expenditures and rivalry between States.
258.	We believe that security can be found only in the principles of the Charter of the United Nations and that it is only through the goodwill of all nations, coupled with mutual trust, confidence, understanding and co-operation, that we can achieve the international stability and security so urgently needed in our world.
259.	It is therefore interesting to note President Chernenko's answers to questions posed to him during a recent interview and the reaction of the Government of the United States. We sensed from President Chernenko’s answers a readiness to negotiate complete disarmament, despite the rhetoric. We are inclined to believe that the Soviet leader expressed his Government's preparedness for honest and serious talk with the Government of the United States, Let me quote a particular paragraph of President Chernenko's response:
I wish to reaffirm with all certainty our readiness for dialogue, for honest and serious talks aimed at finding accord that takes into account the security interests of all countries and peoples."
260.	We have noted also the response of the United States: that it is seriously seeking agreement with the Russians, that it welcomes the statement of President Chernenko, and that it is ready to resume the Geneva negotiations. We noted with added interest President Reagan's address to the General Assembly on 24 September, with its reference to "United States-Soviet Union relations, and the "comprehensive and broad" talks held between the United States Secretary of State, Mr. Shultz, and the Soviet Foreign Minister, Mr. Gromyko, on Wednesday, 26 September.
261.	In his statement to the General Assembly on 27 September, the Soviet Foreign Minister stressed that the Soviet Union would fully co-operate with all States prepared to help ease international tensions by practical deeds and to create an atmosphere of trust in the world in order to consolidate the foundations of peace.
262.	We loudly proclaim the need for curbing weapons in outer space and for stopping the arms race and the continuous build-up of military armament; we want disarmament. We therefore endorse what appears to be a reasonable closeness of the positions of the two sides, though the approaches may appear divergent, and we urge them to get on with this important business and translate their pronouncements regarding genuine disarmament efforts into meaningful action. We are watching closely and with keen expectations the results of the assurances given by both sides,
263.	The seriousness of our global economic crisis can be determined by the fact that it encompasses all nations of the world; rich or poor, developed or developing, large or small, we have all been affected in one way or the other. We have seen the economic havoc it has wrought in developed countries. In the developing societies, vulnerable as their economies are, it has created in its wake enormous balance-of- payments deficits, mounting debt burdens and worsening terms of trade, owing to a drastic fall in commodity prices and a sharp, rise in the prices of imported goods.
264.	The crisis has introduced new dimensions into the debate on world development. There is a growing awareness that the fates of the developed and the developing countries are interlinked in the crisis. I hope that one good thing it has brought forth is the realization by the industrialized countries that the prosperity of the developing countries is vital to their own economic survival.
265.	The threat of default by debtor developing countries and its implications for the international financial and banking system have brought into sharp and disturbing focus the inherent danger and inadequacy of the present world economic System. Although borrowers and lenders have endeavoured to avoid such default, the efforts hive amounted to no more than short-term rescue operations, providing temporary support only.
266. While various remedies have been suggested to resolve the debt crisis, we believe that a concerted policy effort by debtors, creditors and international financial institutions to address the crisis now presents the best alternative. Long term measures include modification in the objectives and an increase in the resources of multinational institutions concerned with finance and development, as well as chances in the framework of the commercial banking system.
267.	It is particularly important that a co-ordinated economic expansion in industrialized nations be accompanied by low interest rates and a relaxation of trade restrictions, in order to contribute to an economic upturn and provide relief to debtor nations.
268.	In order to reverse the tremendous transfer of resources from developing countries to the industrialized world and thereby improve the economic outlook of the developing countries, and in particular African countries, financial institutions and industrialized countries should write off long-standing loans and turn some of the loans that have been rescheduled more than once into grants-in-aid. Such a moral gesture on the part of the creditors would reduce the debt burden of some developing countries and enhance their economic recovery.
269.	The magnitude of the crisis of the world economy dictates the need to summon our political will and make the concerted efforts necessary to launch the negotiations on reforming and restructuring the existing economic order without delay. This process, we continue to believe, would serve as a major step in achieving a more orderly and equitable world economy and at the same time foster greater co-operation among nations.
270.	The economic situation in Africa is critical and precarious, and it poses a serious threat to the social and political well-being of our people. It is true that the global economic situation affects all developing countries, but its impact on sub-Saharan Africa is tremendous. These countries continue to experience negative growth, and their export earnings are still on the decline.
271.	While we recognize that the development of Africa is our primary responsibility, as enshrined in the Lagos Plan of Action, concerted efforts by the international community and donor countries, which have the enormous capacity to correct the critical economic situation, would complement the national efforts of African Governments in reversing the negative trend of their economies.
272.	The people of Liberia fully endorse the Secretary-General's initiative with regard to the critical social and economic situation in Africa. We wish to thank him for his efforts and urge him to continue to regard the economic situation in Africa as a priority issue that requires the moral and political support of the international community and donor countries for its amelioration.
273.	We welcome the World Bank plan to aid sub- Saharan African countries, in spite of the lack of substantial pledges for the $2 billion that the Bank would need to implement the programme. The effort of the Bank to highlight the economic malaise of African countries deserves the full support of all true mends of Africa. We call upon the industrialized countries and those developing countries which have the capacity to do so to pledge funds to the Bank programme for improving the economic situation in
274. At this point, the Government of Liberia wishes to thank all those friendly States and international organizations that participated in the Liberia round-table conference, which was held at Berne in October 1983. It is our hope that we can continue to rely on their understanding and assistance as we go through a critical economic period in our national life. We wish also to express our gratitude to the Secretary-General and all those in the United Nations system who worked so tirelessly for the convening of that conference.
275.	Earlier I reflected on various achievements in the search for international concord, especially the evolution of permanent institutions for peace and the development of principles and rules of conduct of States. I should like to close by focusing on the serious nature of our present assignment.
276.	Every time the General Assembly has met in the past 38 years, hopes have arisen that the world body would be able successfully to address some of the major problems haunting man's struggle for progress and development. Speeches of hope and promise are made, couched in triumphant phrases; resolutions are adopted and then ignored; thereafter, representatives go back home to their Governments and begin all over again doing what they best know- acting in the supreme interest of each individual's country, whether it be planning for war, raising the interest rates, causing a flood of refugees to spill over into someone else's territory or something else.
277.	This year the General Assembly meets for the thirty-ninth time in regular session. It is meeting at a time when the two super-Powers have hardly been on speaking terms. It meets under the threat of a nuclear cloud, with both East and West looking at each other through a palisade of nuclear missiles. It is meeting at a time in our world history when the poor nations— and there are many of them—are poorer and the threat of human sufferings through famine, drought and oppression is becoming not only widespread but uncontrollable.
278.	In short, the United Nations has serious business to discuss this year. But this is not all: the United Nations must resolve to be resolute and tackle the problems facing mankind. It must decide to take some positive steps in the direction of curbing the arms race, in bridging the gap of poverty, in stemming the lucrative arms trade which aims at defeating the very purpose for which the Organization was founded: to save succeeding generations from the scourge of war. The United Nations must restore the people's faith in its ideals, its objectives and its functional ability.
279. The new generation today is crying out for that United Nations which once had the will to help resolve the problem in the Korean peninsula; obstructed the partition of the Congo during the 1960s; voted for the establishment of new States; aided in the liberation of many African States. The United Nations should arm itself with that tenacity of purpose to address the burning issues of mankind and pull the world away from crises. 
280. In the early days of the formation of the world body, the United Nations adopted the decision made at Bretton Woods that gave birth to the current world economic order. If it now appears that Bretton Woods no longer serves the best needs of mankind's economic order, we think the United Nations as a moral force should put pressure on the economic Powers so that a reconstruction of the economic order suitable to the demands of the time may be accomplished.
281. In June this year, the allied forces of Europe and the United States commemorated the fortieth anniversary of the invasion of Europe, which history tells us was the turning-point in the Second World War. Next year, the United Nations will celebrate its fortieth anniversary as the corner-stone of peace and progress. But before it can do that, it needs to restore hope to mankind by lessening tensions and making the two super-Powers play a more positive role in maintaining a world order based on peace and harmony, not by competitive polemics and harsh rhetoric, not by confrontation and stockpiling weapons, but by devising constructive proposals calling for joint efforts in addressing the issues of the day.
282. If this session of the General Assembly can take some positive steps in a direction that would lead the super-Powers to appreciate their role and thereby work jointly for the progressive attainment of world peace, it will accomplish more than many of its resolutions ever have since Day One.
283.	I know that the nations of the third world which make up a large part of this world body arc committed to this serious assignment this year. I hope all the nations of this family are also so committed.
